Citation Nr: 1812655	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-28 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disabling rating in excess of 30 percent prior to September 20, 2017, and 50 percent afterward, for migraine headaches. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Navy from December 2001 to May 2007.

This appeal arises before the Board of Veterans' Appeals (Board) from a December 2010 rating decision in which the Department of Veteran Affairs (VA) Houston, Texas, Regional Office (RO) continued a 30 percent disabling evaluation for migraine headaches.  In August 2017, the appeal was remanded for further development.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that in December 2017, during the pendency of the claim, the RO increased the disabling evaluation to 50 percent for migraine headaches.


FINDINGS OF FACT

1.  Prior to September 20, 2017, the record of evidence indicates that the Veteran's migraine headache symptoms manifested in very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  After September 20, 2017, the Veteran has a 50 percent disabling rating for her service-connected migraine headaches, the maximum schedular rating allowed under the applicable VA rating criteria.  





CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disabling evaluation, but no higher, before September 20, 2017, for migraine headaches, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 4.124a, Diagnostic Code 8100 (2017).

2.  The criteria for a rating in excess of 50 percent disabling, after September 20, 2017, for migraine headaches, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

INCREASED RATING

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, otherwise the lower rating will apply, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found- a practice known as "staged" ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran is rated at 30 percent disabling prior to September 20, 2017, and 50 percent disabling afterward under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months.  38 C.F.R. § 4.124a (2017).

A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

Turning to the record of evidence, in a November 2010 examination, the Veteran reported debilitating pain that radiates from one side of her head to the other side.  She stated that she had symptoms of weakness, dizziness, and nausea.  She also reported that light and sound aggravates the pain.  She noted that her head throbs.  She further reported that when headaches occur, she cannot function or make decisions.  The Veteran indicated that the level of severity for the headaches was at a pain level of 10 on a scale from 1 to 10 with 10 being the highest level of pain.  She stated that she experienced headaches on an average of 6 times per month and they last for 18 hours.

The examiner reported that the Veteran's migraine condition was active.  The examiner stated that the headaches occur intermittently throughout the month and last for 12 to 24 hours.  The examiner reported the use of medication for relief, but noted that another medication did not help the Veteran.  The examiner stated that the examination was unremarkable, aside from right hand tremor noted incidentally.

In a November 2010 Statement in Support of Claim, the Veteran stated that she was unable to function as a person, and she could not tolerate sound or light.  She went on to state that she felt nauseous and her mood was irritable.  The Veteran reported that she was allergic to aspirin, and codeine put her to sleep, which was not appropriate for work.  She stated that her former medication did not provide relief.  She also stated she was unable to take her current medication while at work due to the effects of the codeine.

In a series of March 2011 Buddy statements, the Veteran's aunt stated that when the Veteran has an attack she cannot function properly.  She went on to state that she remembered one time when the Veteran's headache was so bad that she didn't leave the house for the entire weekend visit.  In a separate March 2011 Buddy statement, a friend of the Veteran stated that when the Veteran has an attack, she goes into a dark room where there is total silence.  She went on to state that when the Veteran comes to visit and has an attack, she locks herself away because the light and noises make it hurt worse.  She stated that the Veteran was constantly taking pain relievers to alleviate the pain, but nothing helped.  In a different March 2011 Buddy Statement, another friend of the Veteran stated that the Veteran is a different person during her attacks.  She went on to state that the Veteran was prevented from coming to playdates with their children due to her migraine headaches.  In another March 2011 Buddy Statement, the Veteran's sister stated that she has witnessed the Veteran having migraine attacks.  The Veteran's sister reported that there have been several times when it was so bad that the Veteran didn't leave the house for multiple days. 

The Veteran's VA medical records show ongoing treatment for headaches.  In a September 2011 VA medical record, the examiner stated that the Veteran's migraine medication may be contributing to her mood instability.  A March 2012 VA medical record notes that the Veteran reported frequent migraine headaches.  

At an April 2017 Board hearing, the Veteran reported that the November 2010 examination did not account for her prostrating attacks.  The Veteran stated that she had completely prostrating and prolonged attacks approximately every other week.   She reported that, during attacks, she can't do anything and has to go home.  She further reported that she has to be in complete quiet and darkness.  She went on to state that if she has an attack before work, she has to call in, and if it happens during work, she leaves.  

In a September 2017 VA examination, the Veteran reported that her condition has gotten worse.  She stated that her headaches are more frequent and more severe. The Veteran went on to report that she experiences pounding/throbbing pain, and sensitivity to light and sound.  She also reported symptoms of constant head pain, pain on both sides of the head, pain that worsens with physical activity, and a feeling of swimming.  The Veteran reported non-headache symptoms associated with headaches, including nausea, vomiting, sensitivity to light and sound, and changes in vision.  The Veteran stated that typical head pain had a duration of more than two days.

The examiner reported worsening of the Veteran's symptoms.  The examiner noted that the Veteran has migraine headaches with a frequency of about five times a month.  The examiner reported that when these occur, the severity is such that the Veteran is unable to perform physical activity.  The examiner went on to state that the Veteran required a dark, quiet environment.  The examiner reported that the Veteran's headaches usually last less than a day.  The examiner noted that the Veteran has to leave work when the headaches occur.  The examiner affirmed that the Veteran has characteristic prostrating attacks of migraine headaches at least once a month.  The examiner also affirmed that the Veteran has very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.

After review of the record, the Board finds that a rating evaluation of a 50 disabling evaluation prior to September 20, 2017 for the Veteran's migraine headache is appropriate.  Prior to September 20, 2017, the Veteran experienced symptoms that affected her mood and her ability to work.  Moreover, the Veteran's lay statements and buddy statements establish that the Veteran's symptoms manifested in frequent prolonged and prostrating attacks.  Therefore, the Veteran symptoms more closely approximate to a 50 percent rating prior to September 20, 2017.

Based largely on the September 2017 VA examination, the Veteran subsequently received a maximum 50 percent rating for her service-connected migraine headaches.  As the highest rating has been awarded, the Board concludes that the Veteran is not entitled to a higher schedular rating.  Accordingly, a schedular rating in excess of 50 percent for migraine headaches is not warranted at any point during the appeals period.





ORDER

Entitlement to an initial disabling rating of 50 percent, but no higher, prior to September 20, 2017, for migraine headaches, is granted. 

Entitlement to a disabling rating in excess of 50 percent after September 20, 2017, for migraine headaches, is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


